Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Detailed Action
Restriction/Election Requirement

This application contains claims directed to the following patentably distinct species:
Species I: as seen in FIGS. 1A-1N.
Subspecies Ia: FIG. 1I.
Subspecies Ib: FIGS. 1J-1N.
Species II: as seen in FIGS. 2A-2I.
Subspecies IIa: FIG. 2D.
Subspecies IIb: FIG. 2E.
Subspecies IIc: FIGS. 2F-2G.
Subspecies IId: FIGS. 2H-2I.
Species III: as seen in FIGS. 3A-3G.
Subspecies IIIa: FIGS. 3B-3C.
Subspecies IIIb: FIGS. 3B, 3D.
Subspecies IIIc: FIGS. 3B, 3E.
Subspecies IIId: FIG. 3F.
Subspecies IIIe: FIG. 3G.
Species IV: as seen in FIGS. 4A-4M.
Subspecies IVa: FIGS. 4E-4F.
Subspecies IVb: FIGS. 4G-4K.
Subspecies IVc: FIGS. 4L-4M.
Species V: as seen in FIGS. 5A-5D.
The species are independent or distinct because they are mutually exclusive. Specifically, Species I further comprises several embodiments (subspecies) including selectively removing the silicon 104, 104′ (FIGS. 1I) or selectively removing the silicon germanium (FIGS. 1J-1N). Species II further comprises several embodiments (subspecies) including etching the dielectric to form one nanowire and one trigate structure (FIG. 2D) or to form a device comprising two nanowires (FIG. 2E) or forming fin spacers 211 on the fin 207 sidewalls after the trench etch (FIG. 2F) or forming fin spacers 211 on the fin 207 sidewalls after the trench etch and fill (FIG. 2H). Species III further comprises several embodiments (subspecies) including utilizing an epitaxial oxide 302 for the starting stack (FIG. 3B), rather than silicon of Species I or forming an oxide/semiconductor/oxide stack with not etch (FIG. 3C), partially etch (FIG. 3D), or fully etch (FIG. 3E) the oxide material 302, 302′ of the fin structure 307; or filling the gap 311 with a second spacer (FIG. 3F) or filling the gap 311 from the gate side (FIG. 3G) or filling the gap by exploiting the anisotropy of silicon etches. Species IV epitaxially growing silicon germanium or silicon from a substrate into a trench, and then performing oxidation or etching processes (FIG. 4A); further comprises several embodiments (subspecies) including oxidizing fins 410 to define nanowires (FIG. 4E), a first nanowire 412 may be disposed vertically above a second nanowire 412′ (FIG. 4F) or defining the wires only in a channel region (FIG. 4G-4J) or separating the fins into wires by an anisotropic wet etching (FIG. 4L). Species V depicts an inverter done with the N+ substrate 500 for Vss and gate 501. These species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
2.	A telephone call was made to Attorney Christopher Tobin on 7/18/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
3.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892